DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 11,133,728. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 6, and 11 and claims 12 and 13 of U.S. Patent No. 11,133,728 both teach a machine for generating electrical power from the motion of a transport platform comprising an inductor, a magnet, and an electrical storage device. Applicant admits in paragraph 0004 of the specification that navigation systems are widely used stating, “[n]umerous such monitoring systems exist…which offers monitoring hardware and services…[t]hese services may include GPS tracking.” Therefore, the addition of a navigation system to the claims would have been obvious to one having ordinary skill in the art.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
“a navigation system electrically coupled to the inductor”, “a processor electrically coupled to the inductor”, “a transmitter”, and “a server” of claims 1, 6, and 11.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, 6, 11 subject matter “processor” and “transmitter” should be added to the specification. 
No new matter should be entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recitation, “a navigation system electrically coupled to the inductor, the navigation system configured to determine geolocation information of the shipping container; a processor electrically coupled to the inductor, the processor configured to log a set of the determined geolocation information of the shipping container; a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server” is rejected because the claimed limitations are not described in the specification on how the system operates. The specification is silent regarding the processor and transmitter’s placement in the system and operation of logging determined geolocation information and transmitting said information to a server. 
Claim 6 recitation, “a navigation system electrically coupled to the means for converting kinetic energy, the navigation system configured to determine geolocation information of the shipping container; a processor electrically coupled to the means for converting kinetic energy, the processor configured to log a set of the determined geolocation information of the shipping container; a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server” is rejected because the claimed limitations are not described in the specification on how the system operates. The specification is silent regarding the processor and transmitter’s placement in the system and operation of logging determined geolocation information and transmitting said information to a server.
Claim 11 recitation, “a navigation system electrically coupled to the means for converting airflow around the shipping container into electrical power, the navigation system configured to determine geolocation information of the shipping container; a processor electrically coupled to the means for converting airflow around the shipping container into electrical power, the processor configured to log a set of the determined geolocation information of the shipping container; a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server” is rejected because the claimed limitations are not described in the specification on how the system operates. The specification is silent regarding the processor and transmitter’s placement in the system and operation of logging determined geolocation information and transmitting said information to a server.
	Claim 1 recitation, “a navigation system electrically coupled to the inductor, the navigation system configured to determine geolocation information of the shipping container; a processor electrically coupled to the inductor, the processor configured to log a set of the determined geolocation information of the shipping container; a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server” is new matter, unsupported by the specification of the parent Application 16/231,223.
Claim 6 recitation, “a navigation system electrically coupled to the means for converting kinetic energy, the navigation system configured to determine geolocation information of the shipping container; a processor electrically coupled to the means for converting kinetic energy, the processor configured to log a set of the determined geolocation information of the shipping container; a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server” is new matter, unsupported by the specification of the parent Application 16/231,223.
Claim 11 recitation, “a navigation system electrically coupled to the means for converting airflow around the shipping container into electrical power, the navigation system configured to determine geolocation information of the shipping container; a processor electrically coupled to the means for converting airflow around the shipping container into electrical power, the processor configured to log a set of the determined geolocation information of the shipping container; a transmitter configured to transmit at least a portion of the set of determined geolocation information to a server” is new matter, unsupported by the specification of the parent Application 16/231,223.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dietzel (US 2015/0240786).
Regarding claim 6, Dietzel discloses a monitoring system configured to monitor a shipping container (204 of Figure 2), the monitoring system comprising:
means for converting kinetic energy of periodic motions of the shipping container into electrical power when the shipping container is coupled to a moving transport platform (Para. 0061, 0075);
a navigation system electrically coupled to the means for converting kinetic energy, the navigation system configured to determine geolocation information of the shipping container (Para. 0166);
a processor (3902 of Figure 39) electrically coupled to the means for converting kinetic energy, the processor configured to log a set of the determined geolocation information of the shipping container;
a transmitter (3908 of Figure 39) configured to transmit at least a portion of the set of determined geolocation information to a server; and
an energy storage device (122 of Figures) coupled to the means for converting kinetic energy, the energy storage device configured to store excess electrical energy during a first time period and to provide the stored electrical energy to the monitoring system during a second time period (Para. 0007, 0131).
Regarding claim 7, Dietzel discloses wherein the shipping container comprises an intermodal container (204 of Figure 2).
Regarding claim 9, Dietzel discloses wherein the energy storage device is a battery (122 of Figures; Para. 0137).
Regarding claim 11, Dietzel discloses a monitoring system configured to monitor a shipping container (204 of Figure 2), the monitoring system comprising:
means for converting airflow around the shipping container into electrical power when the shipping container is coupled to a moving transport platform (Para. 0061, 0075);
a navigation system electrically coupled to the means for converting airflow around the shipping container into electrical power, the navigation system configured to determine geolocation information of the shipping container (Para. 0166);
a processor (3902 of Figure 39) electrically coupled to the means for converting airflow around the shipping container into electrical power, the processor configured to log a set of the determined geolocation information of the shipping container;
a transmitter (3908 of Figure 39) configured to transmit at least a portion of the set of determined geolocation information to a server; and
an energy storage device (122 of Figures) coupled to the means for converting airflow around the shipping container into electrical power, the energy storage device configured to store excess electrical energy during a first time period and to provide the stored electrical energy to the monitoring system during a second time period (Para. 0007, 0131).
Regarding claim 12, Dietzel discloses wherein the shipping container comprises an intermodal container (204 of Figure 2).
Regarding claim 13, Dietzel discloses wherein the means for converting airflow around the shipping container (204 of Figure 2) into electrical power comprises a turbine coupled to an electric generator (Para. 0075; see figure 32).
Regarding claim 14, Dietzel discloses wherein the energy storage device is a battery (122 of Figures; Para. 0137).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dietzel (US 2015/0240786), in view of Tseng (US 6,740,988).
Regarding claim 1, Dietzel discloses a monitoring system configured to monitor a shipping container (204 of Figure 2), the monitoring system comprising:
a navigation system electrically coupled to the inductor, the navigation system configured to determine geolocation information of the shipping container (Para. 0166);
a processor (3902 of Figure 39) electrically coupled to the inductor, the processor configured to log a set of the determined geolocation information of the shipping container;
a transmitter (3908 of Figure 39) configured to transmit at least a portion of the set of determined geolocation information to a server (Para. 0183); and
an energy storage device (122 of Figures) coupled to the inductor, the energy storage device configured to store excess electrical energy during a first time period and to provide the stored electrical energy to the monitoring system during a second time period (Para. 0007, 0131).
Dietzel does not explicitly disclose an inductor (Para. 0061, 0075);
a magnet disposed such that relative movement between the magnet and the inductor caused by movement of a transport platform to which the shipping container is coupled induces electrical power (Para. 0061, 0075).
Tseng discloses an inductor (Col. 2:66; coil);
a magnet (Col. 3:1) disposed such that relative movement between the magnet and the inductor caused by movement of a transport platform to which the shipping container is coupled induces electrical power (Col. 3:1-4).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the alternating current generator of Dietzel comprise an inductor and magnet, as taught by Tseng, to convert mechanical energy into electrical power by bringing the conductive coil into rotation thereby cutting the magnetic field lines produced by the magnet set [Tseng: Col. 2:66-Col. 3:3].
Regarding claim 2, Dietzel discloses wherein the transport platform is a towed transport platform (204 of Figure 2).
Regarding claim 3, Dietzel discloses wherein the shipping container comprises an intermodal container (204 of Figure 2).
Regarding claim 4, Dietzel discloses wherein the energy storage device is a battery (122 of Figures; Para. 0137).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dietzel (US 2015/0240786) and Tseng (US 6,740,988) as applied to claim 1 above, and further in view of Elahi (US 2008/0296904).
Regarding claim 5, Dietzel discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the energy storage device (122 of Figures) is a capacitor.
Elahi discloses wherein the energy storage device is a capacitor (Para. 0045).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the energy storage device of Dietzel be a capacitor, as taught by Elahi, for storing electrical energy [Elahi: Para. 0045].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dietzel (US 2015/0240786), in view of Jordan (US 2015/0337809).
Regarding claim 8, Dietzel discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the periodic motions comprise at least one of the following: vibration and swaying.
Jordan discloses wherein the periodic motions comprise at least one of the following: vibration and swaying (Para. 0067).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to convert periodic motion that consist of vibration in the system of Dietzel into electrical energy, as taught by Jordan, the energy produced by vehicles may be sources for capturing small amounts of power for communication networks [Jordan: Para. 0067].

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietzel (US 2015/0240786), in view of Elahi (US 2008/0296904).
Regarding claims 10, 15, Dietzel discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the energy storage device (122 of Figures) is a capacitor.
Elahi discloses wherein the energy storage device is a capacitor (Para. 0045).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the energy storage device of Dietzel be a capacitor, as taught by Elahi, for storing electrical energy [Elahi: Para. 0045].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hembree (US 2014/0001760) disclose a machine for generating electrical from the  airflow of a moving towed platform to provide power for a monitoring system.
Muchow (US 8,299,645) discloses a transport platform is a towed transport platform and a monitoring system.
Ling (US 2011/0198856), Farmer (US 2008/0231052) disclose a machine for generating electrical from the airflow of a moving towed platform.
Pitre (US 2010/0140949) discloses a transport platform is a shipping container and/or intermodal container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832